       Case 3:19-cv-00871-HTW-LGI Document 21 Filed 03/10/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 THOMAS HARRISON                                                                   PETITIONER

 vs.                                             CIVIL ACTION No.: 3:19-CV-871-HTW-LGI

 WARDEN WALTER VEREEN                                                             RESPONDENT

                                              ORDER

       BEFORE THIS COURT is the Report and Recommendation of United States Magistrate

Judge Linda R. Anderson. [Docket no. 19]. In her Report and Recommendation, filed on

December 15, 2020, Magistrate Judge Anderson recommended that the petitioner’s Petition for

Writ of Habeas Corpus [Docket no. 1] be DISMISSED because he failed to exhaust his

administrative remedies before filing his petition for writ of habeas corpus with this court.

Magistrate Judge Anderson directed the pro se petitioner to file any objections within fourteen

(14) days. The petitioner failed to file any objection to date.

       Based upon the findings and recommendation contained in the Report and

Recommendation [Docket no. 12], this court finds it well-taken. Magistrate Judge Anderson

carefully examined petitioner’s entire Petition, identified the operative issues and cogent facts and

crafted a well-versed Report and Recommendation. Therefore, this court hereby ADOPTS the

Report and Recommendation of the Magistrate Judge as the order of this court.

       This order, commensurately, hereby DISMISSES this lawsuit WITHOUT PREJUDICE.

The parties are to bear their own costs.

       A final order adverse to the petitioner having been filed in the captioned habeas corpus

case, in which the detention complained of arises out of process issued by a federal court or a

proceeding pursuant to 28 U.S.C. § 2254, the court, considering the record in the case and the



                                                  1
       Case 3:19-cv-00871-HTW-LGI Document 21 Filed 03/10/21 Page 2 of 2




requirements of 28 U.S.C. § 2253, Rule 22(b) of the Federal Rules of Appellate Procedure, and

Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts, hereby

finds that:

        A Certificate of Appealability should not issue. The applicant has failed to make a

substantial showing of the denial of a constitutional right.

        SO ORDERED AND ADJUDGED this the 10th day of March, 2021.

                                       s/ HENRY T. WINGATE
                                       UNITED STATES DISTRICT COURT JUDGE




                                                  2
